Title: Nicholas P. Trist to James Madison, 5 December 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Edgehill,
                                
                                wednesday evening.
                            
                        
                         
                        Under the uncertainty of finding the document you wish, in Washington, I have availed myself of its existence
                            in one of the volumes of Anas, to take the annexed copy. Have you noticed in the report, (at the commencement) the
                            expession "as unprofitable to the adventurers, as important to the public."
                        Mrs Trist is writing a note which will inform you of our pleasant journey—I trust to find, on my return
                            (Sunday Morning) that Sam has behaved equally well on his way back. Meanwhile, Adieu
                        
                            
                                N. P. Trist
                            
                        
                    Mr R wrote you by the last mail. Mr Ritchie, I perceive, is
                            no[t?] satisfied with your views!!